

115 HR 4110 IH: Equal Dignity for Married Taxpayers Act of 2017
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4110IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Mr. Levin (for himself, Ms. Pelosi, Mr. Hoyer, Mr. Crowley, Mr. Blumenauer, Mr. Lewis of Georgia, Mr. Larson of Connecticut, Mr. Danny K. Davis of Illinois, Mr. Pascrell, Mr. Kind, Ms. DelBene, Mr. Higgins of New York, Mr. Thompson of California, Ms. Judy Chu of California, and Mr. Doggett) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to clarify that all provisions shall apply to legally
			 married same-sex couples in the same manner as other married couples, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Equal Dignity for Married Taxpayers Act of 2017. 2.Rules relating to all legally married couples (a)In generalThe Internal Revenue Code of 1986 is amended—
 (1)in section 21(d)(2)— (A)by striking himself in the heading and inserting self; and
 (B)by striking any husband and wife and inserting any married couple; (2)in section 22(e)(1)—
 (A)by striking husband and wife who live and inserting married couple who lives; and (B)by striking the taxpayer and his spouse and inserting the taxpayer and the spouse of the taxpayer;
 (3)in section 38(c)(6)(A), by striking husband or wife who files and inserting married individual who files; (4)in section 42(j)(5)(C), by striking clause (i) and inserting the following new clause:
					
 (i)Married couple treated as 1 partnerFor purposes of subparagraph (B), individuals married to one another (and their estates) shall be treated as 1 partner.;
 (5)in section 62(b)(3)— (A)in subparagraph (A)—
 (i)by striking husband and wife who lived apart and inserting married couple who lived apart; and (ii)by striking the taxpayer and his spouse and inserting the taxpayer and the spouse of the taxpayer; and
 (B)in subparagraph (D), by striking husband and wife and inserting married couple; (6)in section 121—
 (A)in subsection (b)(2), by striking husband and wife who make and inserting married couple who makes; and (B)in subsection (d)(1), by striking husband and wife make and inserting married couple makes;
 (7)in section 165(h)(4)(B), by striking husband and wife and inserting married couple; (8)in section 179(b)(4), by striking a husband and wife and inserting individuals married to one another;
 (9)in section 213(d)(8), by striking status as husband and wife and inserting marital status; (10)in section 219(g)(4), in the matter preceding subparagraph (A), by striking A husband and wife and inserting Married individuals;
 (11)in section 274(b)(2)(B), by striking husband and wife and inserting married couple; (12)in section 643(f), by striking husband and wife and inserting married couple;
 (13)by striking section 682 and inserting the following new section:  682.Income of an estate or trust in case of divorce, etc (a)Inclusion in gross income of separated individualThere shall be included in the gross income of an individual who is divorced or legally separated under a decree of divorce or of separate maintenance (or who is separated under a written separation agreement) the amount of the income of any trust which such individual is entitled to receive and which, except for this section, would be includible in the gross income of the spouse of such individual, and such amount shall not, despite any other provision of this subtitle, be includible in the gross income of such spouse. This subsection shall not apply to that part of any such income of the trust which the terms of the decree, written separation agreement, or trust instrument fix, in terms of an amount of money or a portion of such income, as a sum which is payable for the support of minor children of such spouse. In case such income is less than the amount specified in the decree, agreement, or instrument, for the purpose of applying the preceding sentence, such income, to the extent of such sum payable for such support, shall be considered a payment for such support.
 (b)Separated individual considered beneficiaryFor purposes of computing the taxable income of the estate or trust and the taxable income of an individual to whom subsection (a) applies, such individual shall be considered as the beneficiary specified in this part.
 (c)SpouseFor purposes of this section, if the spouses referred to are divorced, wherever appropriate to the meaning of this section, the term spouse shall read former spouse.;
 (14)in section 761(f)— (A)in paragraph (1), by striking husband and wife and inserting married couple; and
 (B)in paragraph (2)(A), by striking husband and wife and inserting married couple; (15)in section 911—
 (A)in subsection (b)(2), by striking subparagraph (C) and inserting the following new subparagraph:  (C)Treatment of community incomeIn applying subparagraph (A) with respect to amounts received from services performed by a married individual which are community income under community property laws applicable to such income, the aggregate amount which may be excludable from the gross income of such individual and such individual’s spouse under subsection (a)(1) for any taxable year shall equal the amount which would be so excludable if such amounts did not constitute community income.; and
 (B)in subsection (d)(9)(A), by striking where a husband and wife each have and inserting where both spouses have; (16)in section 1244(b)(2), by striking a husband and wife filing;
 (17)in section 1272(a)(2)(E), by striking clause (iii) and inserting the following new clause:  (iii)Treatment of a married coupleFor purposes of this subparagraph, a married couple shall be treated as 1 person. The preceding sentence shall not apply where the spouses lived apart at all times during the taxable year in which the loan is made.;
 (18)in section 1313(c)(1), by striking husband and wife and inserting an individual and the individual’s spouse; (19)in section 1361(c)(1)(A)(i), by striking a husband and wife and inserting individuals married to one another;
 (20)in section 2040(b), by striking Certain joint interests of a husband and wife in the heading and inserting Certain joint interests of a married couple; (21)in section 2513—
 (A)by striking Gift by husband or wife to third party in the heading and inserting Gift by spouse to third party; and (B)by striking paragraph (1) of subsection (a) and inserting the following new paragraph:
						
 (1)In generalA gift made by one individual to any person other than such individual’s spouse shall, for the purposes of this chapter, be considered as made one-half by the individual and one-half by such individual’s spouse, but only if at the time of the gift each spouse is a citizen or resident of the United States. This paragraph shall not apply with respect to a gift by an individual of an interest in property if such individual creates in the individual’s spouse a general power of appointment, as defined in section 2514(c), over such interest. For purposes of this section, an individual shall be considered as the spouse of another only if the individual is married to the individual’s spouse at the time of the gift and does not remarry during the remainder of the calendar year.;
 (22)in section 2516— (A)by striking Where a husband and wife enter and inserting the following:
						
 (a)In generalWhere a married couple enters; and (B)by adding at the end the following new subsection:
						
 (b)SpouseFor purposes of this section, if the spouses referred to are divorced, wherever appropriate to the meaning of this section, the term spouse shall read former spouse.;
 (23)in section 5733(d)(2), by striking husband or wife and inserting married individual; (24)in section 6013—
 (A)by striking Joint returns of income tax by husband and wife in the heading and inserting Joint returns of income tax by a married couple; (B)in subsection (a), in the matter preceding paragraph (1), by striking husband and wife and inserting married couple;
 (C)in subsection (a)(1), by striking either the husband or wife and inserting either spouse; (D)in subsection (a)(2)—
 (i)in the first sentence, by striking husband and wife and inserting spouses; and (ii)in the second sentence, by striking his taxable year and inserting such spouse’s taxable year;
 (E)in subsection (a)(3)— (i)in the first sentence, by striking his executor or administrator and inserting the decedent’s executor or administrator;
 (ii)in the first sentence, by striking with respect to both himself and the decedent and inserting with respect to both the surviving spouse and the decedent; and (iii)in the second sentence, by striking constitute his separate return and inserting constitute the survivor’s separate return;
 (F)in subsection (b), by striking paragraph (1) and inserting the following new paragraph:  (1)In generalExcept as provided in paragraph (2), if an individual has filed a separate return for a taxable year for which a joint return could have been made by the individual and the individual’s spouse under subsection (a) and the time prescribed by law for filing the return for such taxable year has expired, such individual and such spouse may nevertheless make a joint return for such taxable year. A joint return filed under this subsection shall constitute the return of the individual and the individual’s spouse for such taxable year, and all payments, credits, refunds, or other repayments made or allowed with respect to the separate return of either spouse for such taxable year shall be taken into account in determining the extent to which the tax based upon the joint return has been paid. If a joint return is made under this subsection, any election (other than the election to file a separate return) made by either spouse in a separate return for such taxable year with respect to the treatment of any income, deduction, or credit of such spouse shall not be changed in the making of the joint return where such election would have been irrevocable if the joint return had not been made. If a joint return is made under this subsection after the death of either spouse, such return with respect to the decedent can be made only by the decedent’s executor or administrator.;
 (G)in subsection (c), by striking husband and wife and inserting spouses; (H)in subsection (d)(1), by striking status as husband and wife and inserting the marital status with respect to each other;
 (I)in subsection (d)(2), by striking his spouse and inserting the spouse of the individual; (J)in subsection (f)(2)(B), by striking such individual, his spouse, and his estate shall be determined as if he were alive and inserting such individual, as well as of the spouse and estate of the individual, shall be determined as if the individual were alive; and
 (K)in subsection (f)(3)— (i)in subparagraph (A), by striking for which he is entitled and inserting for which such member is entitled; and
 (ii)in subparagraph (B), by striking for which he is entitled and inserting for which such employee is entitled; (25)in section 6014(b), by striking husband and wife and inserting a married couple;
 (26)in section 6017, by striking husband and wife and inserting married couple; (27)in section 6096(a), by striking of husband and wife having and inserting reporting;
 (28)in section 6166(b)(2), by striking subparagraph (B) and inserting the following new subparagraph:  (B)Certain interests held by married coupleStock or a partnership interest which—
 (i)is community property of a married couple (or the income from which is community income) under the applicable community property law of a State, or
 (ii)is held by a married couple as joint tenants, tenants by the entirety, or tenants in common, shall be treated as owned by 1 shareholder or 1 partner, as the case may be.; (29)in section 6212(b)(2)—
 (A)by striking return filed by husband and wife and inserting return; and (B)by striking his last known address and inserting the last known address of such spouse;
 (30)in section 6231(a)— (A)in paragraph (1)(B)(i), by striking husband and wife (and their estates) and inserting individuals married to one another (and their estates); and
 (B)by striking paragraph (12) and inserting the following new paragraph:  (12)SpousesExcept to the extent otherwise provided in regulations, spouses who have a joint interest in a partnership shall be treated as 1 person.;
 (31)in section 7428(c)(2)(A), by striking husband and wife and inserting married couple; (32)in section 7701(a)—
 (A)by striking paragraph (17); and (B)in paragraph (38), by striking husband and wife and inserting married couple; and
 (33)in section 7872(f), by striking paragraph (7) and inserting the following new paragraph:  (7)Married couple treated as 1 personA married couple shall be treated as 1 person..
				(b)Conforming amendments
 (1)The table of sections for subchapter B of chapter 12 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 2513 and inserting the following new item:
					
						
							Sec. 2513. Gift by spouse to third party..
 (2)The table of sections for subpart B of part II of subchapter A of chapter 61 of such Code is amended by striking the item relating to section 6013 and inserting the following new item:
					
						
							Sec. 6013. Joint returns of income tax by a married couple..
				3.Rules relating to the gender of spouses, etc
 (a)In generalThe following provisions of the Internal Revenue Code of 1986 are each amended by striking his spouse each place it appears and inserting the individual’s spouse: (1)Subsections (a)(1) and (d) of section 1.
 (2)Section 2(b)(2)(A). (3)Subsections (d)(1)(B) and (e)(3) of section 21.
 (4)Section 36(c)(5). (5)Section 71(b)(1)(C).
 (6)Section 179(d)(2)(A). (7)Section 318(a)(1)(A)(i).
 (8)Section 408(d)(6). (9)Section 469(i)(5)(B)(ii).
 (10)Section 507(d)(2)(B)(iii). (11)Clauses (ii) and (iii) of section 613A(c)(8)(D).
 (12)Section 672(e)(2). (13)Section 704(e)(2).
 (14)Subparagraphs (A) and (B)(ii) of section 911(c)(3). (15)Section 1235(c)(2).
 (16)Section 1400C(e)(2)(A)(i). (17)Section 1563(e)(5).
 (18)Section 3121(b)(3)(B). (19)Section 4946(d).
 (20)Section 4975(e)(6). (21)Subparagraphs (A)(iv) and (B) of section 6012(a)(1).
 (22)Section 7703(a). (b)Conforming amendments (1)The following provisions of the Internal Revenue Code of 1986 are each amended by striking his spouse each place it appears and inserting the taxpayer’s spouse:
 (A)Section 2(a)(2)(B). (B)Subparagraphs (B) and (C) of section 2(b)(2).
 (C)Paragraphs (2) and (6) of section 21(e). (D)Section 36B(e)(1).
 (E)Section 63(e)(3)(B). (F)Section 86(c)(1)(C)(ii).
 (G)Section 105(c)(1). (H)Section 135(d)(3).
 (I)Section 151(b). (J)Subsections (a) and (d)(7) of section 213.
 (K)Section 1233(e)(2)(C). (L)Section 1239(b)(2).
 (M)Section 6504(2). (2)The following provisions of the Internal Revenue Code of 1986 are each amended by striking his spouse each place it appears and inserting the employee’s spouse:
 (A)Section 132(m)(1). (B)Section 401(h)(6).
 (C)Subparagraphs (B), (D), and (E)(i) of section 3402(f)(1). (D)Section 3402(l)(3).
 (3)The following provisions of the Internal Revenue Code of 1986 are each amended by striking his taxable year each place it appears and inserting the individual’s taxable year: (A)Section 2(b)(1).
 (B)Section 7703(a)(1). (4)The following provisions of the Internal Revenue Code of 1986 are each amended by striking his taxable year each place it appears and inserting the taxpayer’s taxable year:
 (A)Subparagraphs (B) and (C) of section 2(b)(2) (as amended by paragraph (1)(B)). (B)Section 63(f)(1)(A).
 (5)The following provisions of the Internal Revenue Code of 1986 are each amended by striking his home and inserting the individual’s home: (A)Section 2(b)(1)(A).
 (B)Section 21(e)(4)(A)(i). (C)Section 7703(b)(1).
 (6)The Internal Revenue Code of 1986, as amended by this section, is amended— (A)in section 2(a)(1)(A), by striking his two taxable years and inserting the taxpayer’s two taxable years;
 (B)in section 2(a)(1)(B), by striking his home and inserting the taxpayer’s home; (C)in paragraphs (1)(A) and (2)(A) of section 63(f), by striking for himself if he both places it appears and inserting for the taxpayer if the taxpayer;
 (D)in section 63(f)(4), by striking his both places it appears and inserting the individual’s; (E)in section 105(b)—
 (i)by striking his spouse, his dependents and inserting the taxpayer’s spouse, the taxpayer’s dependents; and (ii)by striking by him;
 (F)in the heading of section 119(a), by striking , his spouse, and his dependents and inserting and the employee’s spouse and dependents; (G)in section 119(a), by striking him, his spouse, or any of his dependents by or on behalf of his employer and inserting the employee or the employee’s spouse or dependents by or on behalf of the employer of the employee;
 (H)in section 119(a)(2), by striking his both places it appears and inserting the employee’s; (I)in section 119(d)(3)(B), by striking his spouse, and any of his dependents and inserting the employee’s spouse, and any of the employee’s dependents;
 (J)in section 129(b)(2), by striking himself and inserting the spouse’s self; (K)in section 170(b)(1)(F)(iii)—
 (i)by striking his spouse and inserting the spouse of such donor; and (ii)by striking his death or after the death of his surviving spouse and inserting the death of the donor or after the death of the donor’s surviving spouse;
 (L)in section 213(c)(1)— (i)by striking his estate and inserting the estate of the taxpayer; and
 (ii)by striking his death and inserting the death of the taxpayer; (M)in section 213(d)(7), by striking he and inserting the taxpayer;
 (N)in section 217(g)— (i)by striking , his spouse, or his dependents in paragraph (2) and inserting or the spouse or dependents of such member;
 (ii)by striking his dependents in paragraph (3) and inserting dependents; and (iii)by striking his spouse each place it appears in paragraph (3) and inserting the member’s spouse;
 (O)in section 217(i)(3)(A), by striking his; (P)in section 267(c), by striking his each place it appears and inserting the individual’s;
 (Q)in section 318(a)(1)(A)(ii), by striking his and inserting the individual’s; (R)in section 402(l)(4)(D), by striking , his spouse, and dependents and inserting and the spouse and dependents of such officer;
 (S)in section 415(l)(2)(B), by striking , his spouse, or his dependents and inserting or the participant’s spouse or dependents; (T)in section 420(f)(6)(A), by striking his covered spouse and dependents each place it appears and inserting the covered spouse and dependents of such retiree;
 (U)in section 424(d)(1), by striking his and inserting the individual’s; (V)in section 544(a)(2), by striking his each place it appears and inserting the individual’s;
 (W)in section 911(c)(3), by striking him each place it appears in subparagraphs (A) and (B)(ii) and inserting the individual; (X)in section 1015(d)(3), by striking his spouse and inserting the donor’s spouse;
 (Y)in section 1563(e)— (i)by striking his children both places it appears in paragraphs (5)(D) and (6)(A) and inserting the individual’s children; and
 (ii)by striking his parents both places it appears in subparagraphs (A) and (B) of paragraph (6) and inserting the individual’s parents; (Z)in section 1563(f)(2)(B), by striking him and inserting the individual;
 (AA)in section 2012(c), by striking his spouse and inserting the decedent’s spouse; (BB)in section 2032A(e)(10), by striking his surviving spouse and inserting the decedent’s surviving spouse;
 (CC)in section 2035(b)— (i)by striking his estate and inserting the decedent’s estate; and
 (ii)by striking his spouse and inserting the decedent’s spouse; (DD)in subsections (a) and (b)(5) of section 2056, by striking his;
 (EE)in section 2523(b)— (i)by striking (or his heirs or assigns) or such person (or his heirs or assigns) in paragraph (1) and inserting (or the donor’s heirs or assigns) or such person (or such person’s heirs or assigns);
 (ii)by striking himself in paragraph (1) and inserting the donor’s self; (iii)by striking he in paragraph (2) and inserting the donor; and
 (iv)by striking him each place it appears in the matter following paragraph (2) and inserting the donor; (FF)in section 2523(d), by striking himself and inserting the donor’s self;
 (GG)in section 2523(e), by striking his spouse and inserting the donor’s spouse; (HH)in section 3121(b)(3)—
 (i)by striking his father in subparagraph (A) and inserting the child’s father; (ii)by striking his father in subparagraph (B) and inserting the individual’s father; and
 (iii)by striking his son in subparagraph (B) and inserting the individual’s son; (II)in section 3306(c)(5)—
 (i)by striking his son and inserting the individual’s son; and (ii)by striking his father and inserting the child’s father;
 (JJ)in section 3402(f)(1)— (i)by striking himself unless he in subparagraph (A) and inserting the employee unless the employee;
 (ii)by striking he in subparagraph (D) and inserting the employee; and (iii)by striking he both places it appears in subparagraph (E) and inserting the employee;
 (KK)in section 3402(l)— (i)by striking he each place it appears in paragraphs (2) and (3)(A) and inserting the employee; and
 (ii)by striking his taxable year both places it appears in paragraph (3)(B) and inserting the employee’s taxable year; (LL)in section 4905(a), by striking his spouse and inserting such person’s spouse;
 (MM)in section 6046(c), by striking his both places it appears and inserting the individual’s; (NN)in section 6103(e)(1)(A)(ii), by striking him and inserting the individual;
 (OO)in section 7448(a)(8), by striking his death and inserting the individual’s death; (PP)in subsections (d), (m), and (n) of section 7448, by striking his each place it appears and inserting the individual’s;
 (QQ)in subsection (m) of section 7448, as so amended, by striking he each place it appears and inserting such judge or special trial judge; and (RR)in section 7448(q)—
 (i)by striking his both places it appears and inserting such judge’s; and (ii)by striking to bring himself and inserting to come.
						